DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

1.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
The “detection device” of claims 17 and 32 are being interpreted as anything capable of detecting a first laser pulse and generate a single (see claims 17 and 32) since the Applicant has not indicated any structure for this device. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 17, 19, 21, 23, 26, 28, 32, 34, 36, 38, 41 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “detection device” in claims 17 and 32 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 18-31 and 33-46 are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1-3, 6, 8, 11, 14, 17, 19, 21, 26, 28, 32, 34, 36, 41, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuele (US 20110172649 A1) in view of Astarita (WO/2018/009700).
	In regards to claim 1, Schuele discloses a method to personalize a laser treatment procedure on a patient (Abstract discloses personalizing optical laser procedures), the method comprising:
applying a first laser pulse to a treatment site of the patient as part of the laser treatment procedure (Par. 0014 discloses a laser device that delivers laser pulses);
in response to the application of the first laser pulse, receiving a signal based on an observation of an effect of the first laser pulse (Par. 0044 discloses generating a beam of light/laser to the eye and Par. 0070 discloses observing an effect of the laser pulse applied to the eye);
and continuing the adjusted remainder of the laser treatment procedure (Par. 0070 discloses adjusting the laser treatment based on the observations).
Schuele does not disclose determining, based on the received signal, a classification for the patient or adjusting, based on the classification of the patient, a remainder of the laser treatment procedure. 
However, in the same field of endeavor, Astarita discloses a system that personalizes laser treatments (Abstract) and Par. 0047 discloses classifying laser/radiation treatments. Further, Par. 0062 discloses making adjustments based on these classifications for the purpose of optimizing treatment parameters personalized to the patient.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Schuele and modified them by having the method determining, based on the received signal, a classification for the patient or adjusting, based on the classification of the patient, a remainder of the laser treatment procedure, as taught and suggested by Astarita, for the purpose of optimizing treatment parameters personalized to the patient.
	In regards to claim 2, the combined teachings of Schuele and Astarita as applied to claim 1 discloses the method of claim 1, wherein determining the classification for the patient comprises: determining a category for the patient based on the effect of the first laser pulse among a plurality of categories, wherein the plurality of categories is based on collected data from a plurality of patients (Par. 0047-0050 and Par. 0062 of Astarita disclose classification based on categories which is further based on data gathered).
In regards to claim 3, the combined teachings of Schuele and Astarita as applied to claim 1 discloses the method of claim 1 wherein adjusting the remainder of the laser treatment procedure (Par. 0054 of Schuele discloses adjusting energy of the pulses) comprises: adjusting one or more of a number a strength, a timing, a shape, or an energy of remaining laser pulses and/or one or more of a beam profile, a radiance, an intensity, or an energy of an applied laser beam for a completion of the laser treatment procedure (Par. 0047 of Schuele discloses adjusting the intensity of the laser beam).
	In regards to claim 6, the combined teachings of Schuele and Astarita as applied to claim 1 discloses the method of claim 1, wherein receiving the signal based on the observation of the effect of the first laser pulse comprises: receiving the signal based on one or more of an acoustic detection, an optical detection, an electromagnetic detection, or an interferometric detection of the effect of the first laser pulse (Par. 0067 of Schuele discloses receiving the signal based on acoustic detection).
	In regards to claim 8, the combined teachings of Schuele and Astarita as applied to claim 1 discloses the method of claim 1, wherein determining the classification for the patient comprises: computing a similarity metric between the signal and a reference signal; and determining the classification for the patient based on the similarity metric (Par. 0074-0076 of Astarita discloses comparing signals to reference signals for classification).
	In regards to claim 11, the combined teachings of Schuele and Astarita as applied to claim 1 discloses the method of claim 1, wherein the treatment site is a portion of an eye (Par. 0015 of Schuele discloses the treatment site being a portion of the eye) and determining the classification for the patient (Par. 0047-0050 of Astarita discloses the classification and category aspect) further comprises: determining the category for the patient based on the effect of the first Par. 0055 of Schuele discloses characteristics of the eye), 
	the characteristic including one or more of a size of the eye, an elasticity of the eye, a pressure of the eye, a fluid content of the eye, a location of a photoceptor cell at the treatment site, a position of the photoceptor cell at the treatment site, a type of the photoceptor cells at the treatment site, an amount of melanin at the treatment site, or a content of stem cells near the treatment site (Par 0055 of Schuele discloses a characteristic being the melanin of the eye).
	In regards to claim 14, the combined teachings of Schuele and Astarita as applied to claim 1 discloses the method of claim 1, further comprising: in response to application of a second laser pulse to the treatment site of the patient as part of the laser treatment procedure, receiving an other signal based on the observation of an effect of the second laser pulse (Par. 0067 of Schuele); and determining the classification for the patient based on one or more of an average or a difference of the signal and the other signal (Par. 0047-0050 and 0074-0076 of Astarita)
	In regards to claim 17, Schuele discloses an apparatus to personalize a laser treatment procedure on a patient (Abstract discloses personalizing optical laser procedures), the apparatus comprising:
a detection device configured to: detect an effect of a first laser pulse in response to application of the first laser pulse to a treatment site of the patient as part of the laser treatment procedure (Par. 0048 discloses a detection unit. Par. 0044 discloses generating a beam of light/laser to the eye and Par. 0070 discloses observing an effect of the laser pulse applied to the eye); and generate a signal based on the detected effect (Par. 0067-0068 disclose generating a signal);
Par. 0070 discloses adjusting the laser treatment based on the observations).
Schuele does not disclose a processor configured to receive the signal, determine a classification of the patient, and then determine an adjustment based on this classification. However, in the same field of endeavor, Astarita discloses a system that personalizes laser treatments (Abstract) and Par. 0047 discloses data is obtained after being detected, i.e. by a processor. Further, Par. 0047 discloses classifying laser/radiation treatments and Par. 0062 discloses making adjustments based on these classifications for the purpose of optimizing treatment parameters personalized to the patient. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Schuele and modified them by having the apparatus comprise a processor capable of determining, based on the received signal, a classification for the patient or adjusting, based on the classification of the patient, a remainder of the laser treatment procedure, as taught and suggested by Astarita, for the purpose of optimizing treatment parameters personalized to the patient.
	In regards to claim 19, the combined teachings of Schuele and Astarita as applied to claim 17 discloses the apparatus of claim 17, wherein the processor is configured to determine the adjustment for the remainder of the laser treatment procedure through adjustment of one or more of a number of remaining laser pulses, a strength of the remaining laser pulses, a shape of the remaining laser pulses, an energy of the remaining laser pulses, a frequency of the remaining laser pulses, a duration of the remaining laser pulses, or a timing of the remaining laser pulses, , or a beam profile, a radiance, an intensity, or an energy of an applied laser beam for a remainder Par. 0054 of Schuele discloses adjusting energy of the pulses and Par. 0047 discloses adjusting intensity of the laser beam).
	In regards to claim 21, the combined teachings of Schuele and Astarita as applied to claim 17 discloses the apparatus of claim 17, wherein the detection device is configured to detect the effect of the first laser pulse through one or more of acoustic detection or electromagnetic detection, optical detection, or interferometric detection. (Par. 0067 of Schuele discloses receiving the signal based on acoustic detection and Par. 0045-0048 of Schuele discloses using optical detection).
	In regards to claim 26, the combined teachings of Schuele and Astarita as applied to claim 17 discloses the apparatus of claim 17, wherein the treatment site is a portion of an eye (Par. 0015 of Schuele discloses the treatment site being a portion of the eye) and determining the classification for the patient (Par. 0047-0050 of Astarita discloses the classification and category aspect) further comprises: determining the category for the patient based on the effect of the first laser pulse and a characteristic of the eye (Par. 0055 of Schuele discloses characteristics of the eye), 
the characteristic including one or more of a size of the eye, an elasticity of the eye, a pressure of the eye, a fluid content of the eye, a location of a photoceptor cell at the treatment site, a position of the photoceptor cell at the treatment site, a type of the photoceptor cells at the treatment site, an amount of melanin at the treatment site, or a content of stem cells near the treatment site (Par. 0055 of Schuele discloses a characteristic being the melanin of the eye).
	In regards to claim 28, the combined teachings of Schuele and Astarita as applied to claim 17 discloses the apparatus of claim 17, wherein the processor is further configured to: Par. 0035-0039 and 0048-0050 of Astarita).
	In regards to claim 32, Schuele discloses a system to personalize a laser treatment procedure on a patient (Abstract discloses personalizing optical laser procedures), the system comprising: 
a laser device configured to: provide a plurality of laser pulses to a treatment site of the patient as part of the laser treatment procedure (Par. 0014 discloses a laser device that delivers laser pulses); 
a detection device configured to: detect an effect of a first laser pulse in response to application of the first laser pulse to a treatment site of the patient as part of the laser treatment procedure (Par. 0048 discloses a detection unit. Par. 0044 discloses generating a beam of light/laser to the eye and Par. 0070 discloses observing an effect of the laser pulse applied to the eye); and generate a signal based on the detected effect (Par. 0067-0068 disclose generating a signal);
and provide the adjustment for the remainder of the laser treatment procedure to the laser device (Par. 0070 discloses adjusting the laser treatment based on the observations).
Schuele does not disclose a processor configured to receive the signal, determine a classification of the patient, and then determine an adjustment based on this classification. However, in the same field of endeavor, Astarita discloses a system that personalizes laser treatments (Abstract) and Par. 0047 discloses data is obtained after being detected, i.e. by a processor. Further, Par. 0047 discloses classifying laser/radiation treatments and Par. 0062 discloses making adjustments based on these classifications for the purpose of optimizing treatment parameters personalized to the patient. 

	In regards to claim 34, the combined teachings of Schuele and Astarita as applied to claim 32 discloses the system of claim 32, wherein the processor is configured to determine the adjustment for the remainder of the laser treatment procedure through adjustment of one or more of a number of remaining laser pulses, a strength of the remaining laser pulses, a shape of the remaining laser pulses, an energy of the remaining laser pulses, a frequency of the remaining laser pulses, a duration of the remaining laser pulses, or a timing of the remaining laser pulses, or a beam profile, a radiance, an intensity, or an energy of an applied laser beam for a remainder of the laser treatment procedure (Par. 0052-0056, 0073, and 0095 of Astarita and Par 0047 of Schuele discloses adjusting intensity of the laser beam)
	In regards to claim 36, the combined teachings of Schuele and Astarita as applied to claim 32 discloses the system of claim 32, wherein the detection device is configured to detect the effect of the first laser pulse through one or more of acoustic detection or electromagnetic detection optical detection, or interferometric detection (Par. 0067 of Schuele discloses receiving the signal based on acoustic detection and Par. 0045-0048 of Schuele discloses using optical detection).
	In regards to claim 41, the combined teachings of Schuele and Astarita as applied to claim 32 discloses the system of claim 32, wherein the treatment site is a portion of an eye (Par. 0015 of Schuele discloses the treatment site being a portion of the eye) and determining the classification for the patient (Par. 0047-0050 of Astarita discloses the classification and category aspect) further comprises: determining the category for the patient based on the effect of the first laser pulse and a characteristic of the eye (Par. 0055 of Schuele discloses characteristics of the eye), 
	the characteristic including one or more of a size of the eye, an elasticity of the eye, a pressure of the eye, a fluid content of the eye, a location of a photoceptor cell at the treatment site, a position of the photoceptor cell at the treatment site, a type of the photoceptor cells at the treatment site, an amount of melanin at the treatment site, or a content of stem cells near the treatment site (Par 0055 of Schuele discloses a characteristic being the melanin of the eye).
	In regards to claim 44, the combined teachings of Schuele and Astarita as applied to claim 32 discloses the system of claim 32, wherein the processor is further configured to in response to application of a second laser pulse to the treatment site of the patient as part of the laser treatment procedure, receiving an other signal based on the observation of an effect of the second laser pulse (Par. 0067 of Schuele); and determining the classification for the patient based on an average or a difference the signal and the other signal (Par. 0047-0050 and 0074-0076 of Astarita).
4.	Claims 9, 23, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuele (US 20110172649 A1) in view of Astarita (WO/2018/009700) as applied to claims 1, 17, and 32 and in further view of Ebadollahi (US 20120041772 A1).
	In regards to claim 9, the combined teachings of Schuele and Astarita as applied to claims 8, discloses the method of claim 8, except for wherein computing the similarity metric 
	However, in the same field of endeavor, Ebadollahi discloses a patient data predictions device that comprise using a time warping technique and wavelet technique for computing similarities (Par. 0032 and 0034) for the purpose of accurately determining a similarity.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Schuele and Astarita and modified them by having the method compute the similarity metric by computing the similarity metric through a dynamic time warping technique or wavelet technique for the purpose of accurately determining a similarity.
	In regards to claims 23 and 38, the combined teachings of Schuele and Astarita as applied to claims 17 and 32 respectfully, discloses apparatus [system] of claim 17 [32], wherein the processor is further configured to: compute a similarity metric between the signal and a reference signal; and determine the classification for the patient based on the similarity metric (Par. 0074-0076 of Astarita discloses comparing signals to reference signals for classification). The combined teachings do not disclose using a time warping or wavelet technique.
	However, in the same field of endeavor, Ebadollahi discloses a patient data predictions device that comprise using a wavelet technique or time warping technique for computing similarities (Par. 0032 and 0034) for the purpose of accurately determining a similarity.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Schuele and Astarita and modified them by having the method [system] compute the similarity metric by computing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        

/ALLEN PORTER/Primary Examiner, Art Unit 3792